Citation Nr: 0735632	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  02-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for skin 
disorder/rashes, to include as due to exposure to herbicides.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for a cardiovascular 
condition, to include as due to exposure to herbicides.

3. Whether new and material evidence has been received to 
reopen a claim of service connection for a respiratory 
disorder, to include as due to exposure to herbicides.

4. Whether new and material evidence has been received to 
reopen a claim of service connection for hearing 
loss/impaired hearing (tinnitus); to include as due to 
exposure to herbicides.

5. Whether new and material evidence has been received to 
reopen a claim of service connection for anxiety/sleep 
disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 to March 1970.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a February 2001 
denial letter of the Phoenix, Arizona Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
declined to reopen the above noted claims of service 
connection.  In a decision issued in January 2006, the Board 
denied the veteran's claims to reopen.  The veteran appealed 
that decision to the Court.  In August 2007, the Court issued 
an order that partially vacated the January 2006 Board 
decision and remanded the matters remaining on appeal for 
readjudication consistent with the instructions outlined in 
the August 2007 Joint Motion by the parties.  

The matters of de novo review of the claims of service 
connection for a skin disorder/rashes, cardiovascular 
condition, respiratory disorder, hearing loss/impaired 
hearing (tinnitus), and anxiety/sleep disorder are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDINGS OF FACT

1. A May 1996 rating decision denied, in pertinent part, 
claims seeking service connection for skin disorder/rashes; a 
cardiovascular disorder; a respiratory disorder; hearing 
loss/impaired hearing (tinnitus); and an anxiety/sleep 
disorder all claimed as due to herbicide exposure, 
essentially on the bases that the veteran did not serve in 
Vietnam and that no disability claimed was shown to be 
related to service, to include as due to herbicide exposure; 
the veteran initiated, but then withdrew, an appeal of that 
rating decision.

2. An unappealed rating decision in December 1998 declined to 
reopen any of these claims, again finding, essentially, that 
the veteran did not serve in Vietnam and that none of the 
disabilities was shown to be related to service.

3. Evidence received since the December 1998 rating decision 
includes evidence that shows the veteran served in Vietnam, 
bears directly and substantially upon the matter of service 
connection for the claimed conditions, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claims.


CONCLUSION OF LAW

New and material evidence has been received, and the claims 
of entitlement to service connection for skin 
disorder/rashes; a cardiovascular disorder; a respiratory 
disorder; hearing loss/impaired hearing (tinnitus); and an 
anxiety/sleep disorder may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (effective for claims 
to reopen filed prior to August 29, 2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that the veteran was not given complete 
notice regarding the definition of new and material evidence 
and what information was necessary to reopen his claims of 
service connection as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006); since this decision reopens the claims, any 
such notice error is harmless and nonprejudicial.  Any other 
insufficiency regarding notice content will be addressed in 
the remand portion of this decision.

B.	Factual Background

Historically, the RO initially denied service connection for 
the five disabilities at issue in May 1996.  The veteran 
perfected an appeal of the May 1996 decision, but he withdrew 
his "entire appeal" via a VA Form 21-4138 dated July 30, 
1998.  He filed an application to reopen the claims in August 
1998.  In a December 1998 decision, the RO declined to reopen 
the claims, and the veteran did not appeal that decision.  He 
again sought to reopen these claims in October 2000, and as 
noted above, the RO again declined to reopen the claims in 
February 2001.  The May 1996 and December 1998 rating 
decisions essentially found that the evidence then of record 
failed to show that any of the claimed disorders was related 
to (and incurred or aggravated in) service.  The December 
1998 rating decision is the last final decision of record in 
the matter of entitlement to service connection for the five 
disabilities at issue.  

The evidence of record in December 1998 included service 
medical records (SMRs) which are silent for complaints or 
clinical findings pertaining to a cardiovascular disorder; 
hearing loss/impaired hearing (tinnitus); or an anxiety/sleep 
disorder.  A January 1967 report of examination on his 
enlistment is negative for any disease or disorder related to 
any of the five disabilities at issue in this case.  Clinical 
evaluation of all the veteran's bodily systems was normal.  

An October 1968 SMR shows treatment for, and a diagnosis of, 
rhinitis; while a December 1968 record shows treatment for an 
upper respiratory infection.  A September 1969 clinical 
record notes complaints of an upper respiratory infection of 
one day's duration, with symptoms including a light cough, 
and some head congestion.  

The March 1970 report of the veteran's service separation 
examination is silent for complaints or clinical findings 
pertaining to any of the five disabilities at issue.  Other 
than a laceration scar noted on the left cheek of his face 
and a tatoo on the left hand, clinical evaluation of all 
bodily systems was normal.  

The veteran's service personnel records reflect that he had 
more than two years and five months of foreign and/or sea 
service, mostly stationed at Subic Bay.  

The earliest postservice medical evidence of record consists 
of March 1984 emergency room reports from a private medical 
facility, showing that the veteran was treated for second 
degree burns to the left hand and right lower leg that were 
sustained when he attempted to light a "warming fire."  
Private medical records from January to August 1989 reveal 
that the veteran was hospitalized in January and February 
1989 when he was found unconscious in an alley after being 
physically assaulted.  He reportedly was struck on the head 
with a crowbar, and his injuries consisted of a large right 
parietal cranial depression, with multiple bone fragments 
deep in the brain parenchyma, and hemorrhagic contusions.  He 
underwent a right parietotemporal craniotomy with elevation 
of the depressed fragments.  When he was discharged to 
rehabilitation, he exhibited residual neurocognitive 
deficits, a total flaccid paralysis of the left upper 
extremity and slight bilateral ataxia of the lower limbs, but 
no major motor or sensory loss.  On discharge from the 
hospitalization, the diagnoses were compound comminuted 
fracture of the skull (parietal), paralysis of the left upper 
limb secondary to the skull fracture, and rectal mucosal 
prolapse.  The remainder of the private records dated through 
August 1989 show complaints of "seizures" and Dilantin 
treatment for seizures.  The private records are negative for 
any reference to the veteran's service.  

On VA general medical examination in October 1989, it was 
noted that the veteran sustained a fractured skull, a left 
shoulder injury, and a cervical spine injury in the January 
1989 assault.  The examiner reported that the veteran 
suffered brain damage with a loss of temper and loss of 
memory.  The diagnoses included residuals of a closed head 
injury with post-concussive seizures, fractured skull, and 
neurocognitive defects.  

On VA neurological examination in October 1989 (consisting of 
mental status, cranial nerve, and motor and sensory status 
examinations), it was noted that the veteran had a number of 
disciplinary infractions in service, and that he was not 
recommended for reenlistment.  The veteran reported that he 
sustained a head injury prior to the one he sustained in the 
January 1989 assault.  The first head injury allegedly 
occurred soon after separation from service, when he was hit 
on the back of the head by a "jack"; he received no medical 
attention for this head injury.  It was also noted that the 
veteran's use of alcohol had been associated with his 
military infractions.  Subsequent to service, he had a number 
of incarcerations associated with alcohol abuse.  He stated 
that fighting was involved in many of his alcoholic 
activities, and that he could have been hit on the head many 
times.  He also reported that he served in Vietnam as a 
"riverboat seaman."  Examination showed that the veteran's 
IQ and general information were consistent with the moron 
range.  The diagnosis was post-traumatic headache following 
two skull injuries, the second causing faciobrachial 
paralysis of a mild degree.  

On October 1989 VA examination for headaches, the veteran 
related that his "problems" began following the January 
1989 head injury.  He complained of trouble concentrating, 
difficulty sleeping, and depression.  While he did not report 
that he served in Vietnam, he told the examiner that his 
duties in service included "patrol transport."  Mild 
dementia secondary to head injury was diagnosed.  

On VA examination in December 1991, the diagnoses included 
dementia, headaches, and seizures secondary to a head injury.  
The examination report is silent for any reference to the 
veteran's service.  

On VA psychiatric examination in March 1992, the veteran's 
January 1989 head trauma and follow-up medical care were 
noted.  His claims folder and VA clinical records were not 
available for the examiner's review.  The veteran reported 
that he served "in Vietnam on several occasions, functioning 
as 'a river rat.'"  He also reported that he had engaged in 
combat.  The examiner reported that there appeared to be no 
direct relationship between the January 1989 head trauma and 
the veteran's military experiences.  The diagnoses were 
organic mental disorder secondary to head trauma (with left-
sided weakness and subsequent seizure disorder); affective 
lability, with memory and cognitive deficits of a moderate 
degree; chronic post-traumatic stress disorder (PTSD) 
associated with Vietnam war time experiences (and seemingly 
worsening since the head injury); and past history of 
significant alcohol abuse, apparently less problematic since 
the head injury.  

On VA aid and attendance examination in November 1998, the 
veteran's various disabilities and their effect on his 
ability to function were described.  It was noted that he had 
poor hearing.

Evidence received subsequent to the December 1998 rating 
decision includes:

*	Copies of VA medical records that were already of record 
when the RO issued the December 1998 rating decision.

*	An October 2000 letter from a fellow serviceman to the 
effect that he and the veteran were sent to Vietnam in 
1968/1969 for six month tours, and that they both served 
on boats used for "river transport."

*	Additional VA outpatient records dated from March 1984 
to September 2005 reveal diagnoses, and report 
treatment, of numerous health problems, including PTSD, 
depression, a seizure disorder, alcohol dependence, 
cannabis dependence (in remission), status post head 
injury with left hemiparesis, an allergic skin reaction 
(to Sudafed), and nasal congestion and bronchitis.  A 
December 2000 outpatient record shows a diagnosis of 
itchy skin rash, cause undetermined.  Numerous treatment 
records also document the veteran's participation in a 
VA substance abuse treatment program.  Several of the 
outpatient records note that the veteran reported to VA 
health care providers that he served aboard assault 
watercraft in Vietnam.  

*	Service personnel records (obtained in connection with a 
PTSD claim) include Assault Craft Unit One Orders that 
indicate the veteran was to arrive in DaNang, Vietnam on 
September 27, 1969 to be transferred to the USS 
Thomaston on September 29, 1969.  A September 25, 1969 
Administrative Remark shows the veteran received non-
judicial punishment on September 24, 1969 for being an 
unauthorized absentee from September 2, 1969 to 
September 20, 1969; in part the non-judicial punishment 
included being restricted to base for 14 days.  

*	Statements from the veteran report that he served with 
Assault Craft Units 11-15, that he was in Vietnam, 
experienced combat stressors, was exposed to loud 
noises, and was stationed aboard the USS Vancouver and 
witnessed the death of a fellow soldier.

*	A February 2005 rating decision (denying a claim of 
service connection for post-traumatic stress disorder) 
notes that the veteran's service personnel records show 
that he was in DaNang, Vietnam.  

*	Institute of Medicine, Veterans and Agent Orange, Update 
2002 notes that it is biologically plausible that lung 
disorders, heart conditions, and neurobehavorial 
disorders, including depression and anxiety disorders, 
could be related to herbicide exposure.  

*	Findings from the National Vietnam Veterans' 
Readjustment Study indicate a link between anxiety 
disorders and service in Vietnam.

*	Frequently Asked Questions from the National Center for 
Rehabilitative Auditory Research state the most common 
cause of tinnitus is exposure to loud noises and that 
some other causes of the condition are head injury, 
medications, and ear wax.

C.	Legal Criteria and Analysis

As noted above, the veteran's claims were last finally denied 
by the RO in December 1998.  He was properly notified of that 
decision and of his appellate rights, and he did not appeal 
it.  Accordingly, it is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  However, under 
38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998). 

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease (including, as 
pertinent here, cardiovascular-renal disease and 
sensorineural hearing loss (as organic disease of the nervous 
system)) becomes manifest to a degree of ten percent or more 
within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, notwithstanding that there is no record of 
evidence of such disease during service.  38 U.S.C.A. § 1112, 
1113; 38 C.F.R. § 3.307, 3.309.

If a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era (from January 9, 1962 to May 7, 1975), has one of the 
following diseases associated with exposure to certain 
herbicide agents [to include Agent Orange], then that disease 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service.  
The diseases include Non-Hodgkin's lymphoma; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e), 
3.313.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service, to include 
as due to herbicide exposure.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

This case is before the Board from an August 2007 Court Order 
incorporating the August 2007 Joint Motion for Partial Remand 
by the parties.  The Joint Motion stated that the Board erred 
in finding that the veteran did not serve in Vietnam based on 
the RO's findings in its February 2005 rating decision (on an 
unrelated claim) that the veteran was in DaNang, Vietnam.  
Essentially, the Joint Motion states that the Board committed 
administrative error by not making a finding that the veteran 
served in Vietnam based on the fact that the RO had 
previously made such a finding.  A review of the record 
reveals newly received additional service personnel records 
that provide contradictory information regarding whether the 
veteran traveled to Vietnam.  While there were orders for the 
veteran to travel to DaNang, Vietnam on September 27-29, 
1969, there is also an Administrative Remark that on 
September 24, 1969 the veteran was awarded non-judicial 
punishment that restricted him to base for 14 days.  [If the 
veteran were in fact restricted to base for 14 days as of 
September 24th, then he would not have completed his travel 
to Vietnam three days later.  Hence, the Board found that it 
was unclear whether the veteran was in Vietnam and noted that 
there was "no reason to belabor at this point whether or not 
the veteran had undocumented service in the Republic of 
Vietnam, as he alleges."]  

While the evidence noted above may indicate that the veteran 
was in Vietnam, the Board is not bound to make the same 
finding regarding that evidence that the RO made in its 
February 2005 decision.  Decisions of the Board are based on 
a review of the entire record before the RO and the Board 
must assume that the claimant disagrees with all statements 
of fact previously found by the RO.  38 C.F.R. § 19.7; see 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (noting 
that the Board must address the issue of whether new and 
material evidence has been received in the first instance as 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis).  
Additionally, the "Board is bound by applicable statutes, 
regulations of the Department of Veterans Affairs, and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  The Board is not bound by Department 
manual, circulars, or similar administrative issues."  
38 C.F.R. § 19.5.

Under the law of this case, the Board must concede that the 
veteran served in Vietnam.  As the prior denials of service 
connection for the disabilities at issue were, at least in 
part, premised on findings that the veteran did not serve in 
Vietnam, the Board finds that the evidence added to the 
record since the December 1998 rating decision includes new 
and material evidence sufficient to reopen the claims of 
service connection for skin disorder/rashes, a cardiovascular 
condition, a respiratory disorder, hearing loss/impaired 
hearing (tinnitus); and anxiety/sleep disorder.  The evidence 
that the veteran served in Vietnam is new and bears directly 
and substantially on the matters under consideration and is 
so significant that it must be considered in order to fairly 
decide the merits of the claims.


ORDER

The appeal to reopen claims of service connection for skin 
disorder/rashes; a cardiovascular condition; a respiratory 
disorder; hearing loss/impaired hearing (tinnitus); and 
anxiety/sleep disorder is granted.


REMAND

A March 2005 letter informed the veteran that he could 
establish entitlement to service connection for a disability 
related to herbicide exposure if he submitted evidence that 
he had a current disability and that he served in Vietnam.  
However, this letter did not inform him that he could submit 
evidence showing that direct service connection may 
nevertheless be established for any disorder not 
presumptively related to herbicide exposure by evidence 
demonstrating that the disease was in fact "incurred" 
during service, to include as due to herbicide exposure.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Since 
the claims have been reopened, the veteran should be provided 
with further notice as to the requirements for proving 
service connection, and the type of evidence he can submit to 
prove his claims.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran was not notified of the criteria for establishing 
disability ratings or effective dates of awards.  Since the 
case is being remanded anyway, the RO will also have the 
opportunity to correct these notice deficiencies.  
Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement that 
a disability "may be associated" with service is a "low 
threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  Regarding the veteran's claim pertaining to 
hearing loss/impaired hearing, a November 1998 VA aid and 
attendance examination report states the veteran has impaired 
hearing, and he has reported having tinnitus.  However, the 
record does not contain audiometry showing the level of the 
veteran's impaired hearing and whether it meets VA standards 
for hearing loss disability.  The veteran has provided lay 
testimony regarding noise exposure during service.  Notably, 
the veteran is competent to testify as to what he experienced 
during service.  His attorney has submitted textual evidence 
that states that tinnitus can be caused by exposure to loud 
noises.  [Notably, this material also states that head 
injuries can cause tinnitus.]  Given the medical questions 
remaining and the "low threshold" standard of 38 C.F.R. 
§ 3.159(c)(4), the Board finds that a medical opinion to 
clarify the issues surrounding hearing loss/impaired hearing 
(tinnitus) is necessary.

The appellant has submitted Agent Orange Update 2002 that 
indicates that it is biologically plausible that 
cardiovascular conditions, respiratory disorders, and 
neurobehavioral disorders, including anxiety, could be 
related to Agent Orange exposure.  This article tends to show 
a possible relationship between herbicide exposure and these 
claimed disabilities; however, it does not directly link the 
veteran's disabilities to herbicide exposure.  Since the new 
evidence suggests there might be a link between the veteran's 
cardiovascular condition, respiratory disorder, and anxiety/ 
sleep disorder and herbicide exposure but is insufficient to 
establish such a relationship, it is necessary to remand the 
case for a medical examination and opinion.  Additionally, 
the record is unclear regarding the exact diagnoses for the 
veteran's disabilities and further clarification is required.  

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
notice regarding the requirements and 
additional evidence needed to establish 
his claims of service connection for a 
skin disorder/rashes, a cardiovascular 
condition, a respiratory disorder, hearing 
loss/impaired hearing (tinnitus), and 
anxiety/sleep disorder, and, in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), notice regarding 
disability ratings and effective dates of 
awards.  The appellant and his attorney 
should be given an appropriate time to 
respond.

2.  The RO should ask the veteran to 
identify any additional treatment or 
evaluation for his skin disorder/rashes, 
cardiovascular condition, respiratory 
disorder, hearing loss/impaired hearing 
(tinnitus), and anxiety/sleep disorder 
that is not already of record and to 
provide any releases necessary to obtain 
records of such treatment or evaluation.  
The RO should obtain complete records of 
all such treatment and evaluation from all 
sources identified by the veteran.  The RO 
should also secure updated VA treatment 
records since September 2005.

3.  Regarding the claim of service 
connection for a skin disorder/rashes, if 
the development ordered above indicates a 
possible relationship between the 
veteran's skin disorder/rashes and his 
service, the RO should undertake any other 
development necessary, to include 
arranging for an examination to determine 
whether the veteran's skin disorder/rashes 
is related to herbicide exposure or 
otherwise related to his service.

4.  The RO should arrange for the veteran 
to be examined by appropriate physicians 
to determine the nature and exact 
diagnoses of any cardiovascular condition, 
respiratory disorder, and anxiety/sleep 
disorder and, for any disability 
diagnosed, its likely etiology.  Any 
necessary tests or studies must be 
completed.  The examiners must review the 
veteran's claims file in conjunction with 
the examination.  Specifically, the 
examiners should note the textual evidence 
of record and the veteran's post-service 
head injuries.  The examiners should opine 
whether it is at least as likely as not 
that the veteran's cardiovascular 
condition, respiratory disorder, and 
anxiety/sleep disorder are related to 
herbicide exposure in Vietnam or otherwise 
related to his service.  The examiners 
should explain the rationale for all 
opinions given.

5.  The RO should arrange for the veteran 
to be examined by an otolaryngologist (to 
include audiometric studies) to determine 
whether he has a hearing loss disability 
by VA standards and/ or tinnitus and, if 
so, the likely etiology of hearing loss 
and/ or tinnitus, specifically whether it 
is at least as likely as not (50 percent 
or better probability) that any such 
hearing loss and/or tinnitus is related to 
his military service, to include as due to 
any noise exposure or herbicide exposure 
therein.  The examiner must review the 
veteran's claims file in conjunction with 
the examination and should specifically 
note the veteran's post-service head 
injuries.  The examiner must explain the 
rationale for all opinions given.  

6.  The RO should then re-adjudicate these 
claims de novo.  If any remain denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board and by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


